Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

FINAL OFFICE ACTION
 	This Office Action addresses U.S. Patent Application No. 16/780,767, which is filed as a divisional reissue application: (1) as a divisional application of reissue U.S. Patent Application No. 14/820,325 (hereinafter, the '325 application), which issued as U.S. Patent No. RE 47,840 (hereinafter, the '840 patent) and (2) as a reissue application of U.S. Patent Application No. 13/531,346 (hereinafter, the '346 application), entitled “SEMICONDUCTOR DEVICE”, which issued as U.S. Patent No. 8,503,261 (hereinafter, the '261 patent).  
Claims 21 and 23-29 are pending.  Claims 21 and 23-29 are new claims that were first introduced in the '325 application, but were not elected in that application based on original presentation.


PRIOR OR CONCURRENT PROCEEDINGS
 	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

DRAWING OBJECTIONS
 	The drawings filed December 3, 2021 will not be entered.  As stated in the previous Office action, each amended drawing must be labeled “Amended”.  For example: 
FIG. 1
                                                   [Amended]

Thus, the previous objections to the drawings are maintained.
The drawings are objected to for the following reasons:
Figure 1 does not comply with 37 CFR 1.84(p)(3) because it includes signal lines (connected to and from the vias) that cross or mingle with the “SW”s.
“I/O” should replace “IO” throughout the drawings (see the explanation below with regard to the specification).
Applicant has submitted replacement sheets that are not in accordance with 37 CFR 1.84(l).  Each amended drawing should be labeled “Amended”.  
For example: 
FIG. 1
[Amended]

Corrected drawing sheets are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. 
Each amended drawing should be labeled “Amended”.  
Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). 
If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 	Note 37 CFR 1.173 for reissue drawing amendments.  Note also MPEP 1413.

SPECIFICATION
 	The previous objections to the specification are withdrawn due to the amendment filed December 3, 2021.




The priority information should be updated.  In particular, the first paragraph of the specification should be amended as follows:  
“More than one reissue application has been filed for the reissue of Patent No. 8,503,261. The reissue applications are application numbers 16/780,767 (the present application) and 14/820,325 (issued as U.S. Patent No. RE47840). The present application is a …”

CLAIM SUPPORT
 		The previous requirement for claim support is withdrawn, as it has been met by the remarks submitted with the amendment of December 3, 2021.  

CLAIM OBJECTIONS
The previous objections to the claims are withdrawn due to the amendment filed December 3, 2021

OBJECTIONS BASED ON DEFECTIVE OATH/DECLARATION
The statement of error in the declaration filed April 3, 2020 is as follows:
“The Patentee claimed less than they had the right to claim in U.S. Patent No. 8,503,261. For example, issued claim 1 recites, among other things, a step of probing a needle to a pad.  This feature is not present in the newly added independent claims 21 and 25. Accordingly, the reissue broadens at least claim 1 in this regard and is, therefore, a broadening reissue.”



REJECTIONS BASED ON DEFECTIVE OATH/DECLARATION
 	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.
 	
Defective Reissue Declaration
 	Claims 21 and 23-29 are rejected as being based upon a defective reissue declaration under 35 U.S.C. §251.  The declaration is defective for the reasons set forth above with regard to the objections to the declaration.  See 37 CFR 1.175. 

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
An application may include one or more claim limitations that use the words “means for” and also limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  	
Three Prong Analysis
To invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, a claimed phrase must meet the three prong analysis as set forth in MPEP § 2181, subsection I.
	(A)	Regarding Prong (A), the MPEP states:
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function....

	The claim limitations listed below do not use the language "means" or "step".  However, each of these is found to be a generic placeholder. 
circuit 
switch
non-volatile element
bumps

Thus, these limitations meet Prong (A) of the analysis.
(B)	Regarding Prong (B), the MPEP states:

the term "means" or "step" or the generic placeholder is modified by
functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"...

None of the limitations listed above in Prong (A) are modified by functional language.  
Thus, there is no need to address Prong (C).  The limitations listed above do not meet Prong (B) of the analysis and thus do not invoke 35 U.S.C. § 112, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.  
 
CLAIM REJECTIONS - 35 USC § 103
Claims 21 and 23-29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doong et al., U.S. Patent Application Publication No. 2009/0002012 .
With regard to claim 21, Doong teaches a semiconductor device (note paragraph [0035]) comprising: a substrate having a first surface and a second surface opposite the first surface (note that this is required for a TSV to pass through from one to the other, as explained in paragraph [0070]); a plurality of TSVs penetrating the substrate from the first surface to the second surface (note TSVs 45); a test pad connected to a first through electrode of the plurality of TSVs (note Figure 2, test pads 15); and a circuit to be tested (note, for example, the testing of IC product 51); wherein test access is provided to the circuit to be tested through the test pad (note paragraph [0035], which states “Test pads 15 are electrically coupled to DUTs 10, and are used to apply test stimuli to and retrieve responses from selected DUTs 10”) and the test pad is connected to the circuit to be tested through a switch (note the use of MOSFET transistors in Doong; note Tsuji, “the switch connection by the multiplex 42 and selective irradiation of the pad portion also enables testing of short-circuit”) within the semiconductor device (see below).
Doong appears to teach all of the features of Claim 21 as written.  However, in the case that the claimed “circuit to be tested” might be intended to mean a somewhat distinct structure from the via where the test is being applied, this is not explicitly shown by Doong.  However, Tsuji teaches a related system wherein testing is applied to semiconductor chips that may be attached for the purpose of testing.  Tsuji thus teaches the ability to attach different circuits to a board and applying the test thereto.

As for the switch for connecting the test pad to circuit to be tested being located within the semiconductor device, it would have been obvious to one having ordinary skill in the art at the time the invention was made to integrate the switch (e.g., MOSFET transistors in Doong and/or multiplex 42 of Tsuji”) into the semiconductor device itself, since to make integral without any unobvious change in function was not generally given patentable weight; In re Larson 144 USPQ 347 (CCPA 1965).  This was later shown to apply to electrical systems; In re Tomoyuki Kohno 157 USPQ 275 (CCPA 1968).  
With regard to claim 23, the combination of Doong and Tsuji teaches the semiconductor device as claimed in claim 21, wherein the switch is controlled by a non-volatile element (note the use of MOSFET transistors in Doong).
With regard to claim 24, the combination of Doong and Tsuji teaches the semiconductor device as claimed in claim 21, further comprising an ESD protection circuit directly connected to the test pad (Tsuji explicitly taught optimization of the electrical discharge rate; note column 16, lines 1-4, therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate an ESD protection circuit, since the purpose was to optimize the electrical discharge).
Tsuji explicitly taught optimization of the electrical discharge rate; note column 16, lines 1-4, therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate an ESD protection circuit, since the purpose was to optimize the electrical discharge).
With regard to claim 26, the combination of Doong and Tsuji teaches the semiconductor device as claimed in claim 21, further comprising an ESD protection circuit connected to the test pad (Tsuji explicitly taught optimization of the electrical discharge rate; note column 16, lines 1-4, therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate an ESD protection circuit, since the purpose was to optimize the electrical discharge).
With regard to claim 27, the combination of Doong and Tsuji teaches the semiconductor device as claimed in claim 21. further comprising bumps attached to each of the plurality of TSVs (wire bonding, e.g. with solder bumps, was the most common technique for making interconnections between an IC and its packaging; and this would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate this for IC product 51, noted above, since this was the most well known method).
With regard to claim 28, the combination of Doong and Tsuji teaches the semiconductor device as claimed in claim 21, wherein the plurality of TSVs are connected to the test pad through a plurality of switches (note the use of MOSFET transistors in Doong; note Tsuji, “the switch connection by the multiplex 42 and selective irradiation of the pad portion also enables testing of short-circuit”).
With regard to claim 29, the combination of Doong and Tsuji teaches the semiconductor device as claimed in claim 21, wherein the test pad is positioned adjacent to the first TSV (see Doong Figure 3, or Tsuji Figures 1 or 7).

RESPONSE TO ARGUMENTS
	The remarks submitted with the amendment filed December 3, 2021 have been carefully considered, but are not deemed to put the application in condition for allowance.  
	Applicant has noted that a corrected declaration will be filed.  The objection and rejection based on a defective declaration is maintained, pending the receipt of the corrected declaration.
	On page 30 of the remarks, applicant states, “neither Doon nor and Tsuji teach using switches to connect to the circuit to be tested, wherein the switches are within the same semiconductor device.”  However, the remarks fail to address the obviousness of this new claim limitation.  As explained in the rejection above, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the switch into the semiconductor.
	Consequently, the rejection under pre-AIA  35 U.S.C. 103(a) is maintained.



CONCLUSION
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski, SPE Art Unit 3992, can be reached at (571) 272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B. James Peikari/
Primary Examiner
Art Unit 3992
Conferees: 
/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992